Title: Bartholomew Dandridge, Jr., to Timothy Pickering, 13 February 1796
From: Dandridge, Bartholomew Jr.
To: Pickering, Timothy


          
            
              13th Feby 1796
              Congress of the United States In the House of Representatives Friday the 12th of Feby 1796.
            
            Resolved, that The President of the United States be requested to cause to be laid before this House, the Treaty mentioned in his communications to both Houses of Congress, at the opening of the present Session, as having been negotiated with certain Indian Nations northwest of the river Ohio.
            
              Signed.
              Jonathan Dayton, Speaker
            
          
          
            By the President’s order B. Dandridge respectfully transmits to the Secy of State the above copy of a resolution of the House of Representatives—& requests that he will cause it to be complied with.
          
        